 


113 HR 1497 RH: War Memorial Protection Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 102
113th CONGRESS 1st Session 
H. R. 1497
[Report No. 113–140] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 11, 2013 
Mr. Hunter (for himself, Mr. Miller of Florida, Mr. Duncan of South Carolina, Mr. McClintock, Mr. Jones, Mr. LaMalfa, Mr. Roe of Tennessee, Mr. Nunnelee, Mr. Latta, Mr. Calvert, Mr. Chabot, Mr. Coble, Mr. Vargas, Mr. Peters of California, Mr. Issa, and Mr. Kline) introduced the following bill; which was referred to the Committee on Natural Resources 
 

July 8, 2013
Additional sponsors: Mr. Wittman, Mr. Gohmert, Ms. Foxx, and Mrs. Bachmann


July 8, 2013
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 11, 2013




A BILL 
To amend title 36, United States Code, to ensure that memorials commemorating the service of the United States Armed Forces may contain religious symbols, and for other purposes. 
 

1.Short titleThis Act may be cited as the War Memorial Protection Act.
2.Inclusion of emblems of belief as part of military memorials
(a)AuthorityChapter 21 of title 36, United States Code, is amended by adding at the end the following:

2115.Inclusion of emblems of belief as part of military memorials
(a)Authorized inclusionFor the purpose of honoring the sacrifices of members of the United States Armed Forces, including those members who make the ultimate sacrifice in defense of the United States, emblems of belief may be included as part of—
(1)a military memorial that is established or acquired by the United States Government; or
(2)a military memorial that is not established by the United States Government, but for which the American Battle Monuments Commission cooperated in the establishment of the memorial.
(b)Scope of inclusionWhen including emblems of belief as part of a military memorial, any approved emblem of belief may be included on such a memorial. The list of approved emblems of belief shall include, at a minimum, all those emblems of belief authorized by the National Cemetery Administration.
(c)DefinitionsIn this section:
(1)The terms emblem of belief and emblems of belief refer to the emblems of belief contained on the list maintained by the National Cemetery Administration for placement on Government-provided headstones and markers.
(2)The term military memorial means a memorial or monument commemorating the service of the United States Armed Forces. The term includes works of architecture and art described in section 2105(b) of this title..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following:


2115. Inclusion of emblems of belief as part of military memorials..
Amend the title so as to read: A bill to amend title 36, United States Code, to ensure that memorials commemorating the service of the United States Armed Forces may contain emblems of belief, and for other purposes.. 

July 8, 2013
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
